Dear Secretary Carnahan:
This office received your letter of February 21, 2008, submitting a proposed summary statement prepared under Section 116.334, RSMo, for the petition submitted by Steve Hunter (version 3) on January 31, 2008. The proposed summary statement is as follows:
Shall Missouri law be amended to:
  • require employers to receive express written permission every year from employees prior to deducting or facilitating the deduction of moneys from any paycheck on behalf of an entity to support or oppose initiatives, referenda, other public policy issues, candidates or political parties;
  • require employers to obtain from the entity statements regarding the percentage of moneys spent towards such purposes;
  • fine employers and organizations up to $10,000 per violation of these provisions; and
  • give authority to the Attorney General to issue regulations regarding the form of necessary permission and statements?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
                                         _________________________ Jeremiah W. (Jay) Nixon Attorney General